The court below, applying the doctrine of equitable conversion, held that Thompson could take that share of the residue of Mrs. Bradley's estate which her will purported to give him, notwithstanding that all of her estate not used in the payment of debts and charges was real estate. At the time of her death he, as an alien, resident of England, was incapable of taking any interest in real estate in this State.* Angus
v. Noble, 73 Conn. 56, 66, 46 A. 278; State v. Thresher, *Page 238 77 Conn. 70, 80, 58 A. 460. His inability to take what the will undertook to give him was therefore dependent upon the character to be assigned to it for the purpose of the devolution of its title under that instrument. It is conceded that if Mrs. Bradley had directed a sale of her real estate immediately after her decease, or as soon as practicable thereafter, the law would treat that which was in fact realty as personalty for the purposes of the devolution of its title through the will. Duffield v. Pike,71 Conn. 521, 525, 42 A. 641; Ritch v. Talbot, 74 Conn. 137,144, 50 A. 42. These conditions do not exist in the present case, and it is urged that those which are essential to the application of the principle of equitable conversion are not present in it.
An examination of the will discloses an explicit and imperative direction for a sale. A person to execute the direction is named, and the subject-matter of the direction is clearly and unmistakably defined as all the real estate left by the testatrix. To be sure the language is that all the real estate remaining after the termination of the life estate shall be sold and the proceeds divided. But that language necessarily included all her real estate owned at death, since all the testatrix's estate passed with the residuum, except the life use to the husband. It is expressly provided, however, that the sale shall not take place until the termination of this life estate. It is contended that this postponement of the time of sale for the period, and the uncertain period, of a life following the death of the testatrix, takes the case out of the accepted principles governing equitable conversions, and renders it impossible to regard the ordered sale as converting the realty into personalty as of the date of Mrs. Bradley's death.
The doctrine of equitable conversion is an equitable one, adopted for the purpose of carrying into effect, in spite of legal obstacles, the intent of a testator or settlor. *Page 239 
It is not a fixed rule of law, but proceeds upon equitable principles which take into account the result which its application will accomplish. Its application is, therefore, governed by somewhat different considerations, according to the connection in which it is invoked. As applied in determining the devolution of interests attempted to be given by will, the overwhelming weight of authority is to the effect that a gift of the proceeds of a sale directed to be made by a testator will be regarded as a gift of personalty, even though the actual conversion of the property into personalty is definitely postponed until some future time, unless to do so will clearly defeat the intention of the testator, or result in the evasion of some rule of law. Beaver v.Ross, 20 L.R.A.N.S. (Ia.) 65, 66, 70, note. It matters not that the future time is postponed until after the death of a life tenant. Cropley v. Cooper, 19 Wall. (U.S.) 167, 175; Bunce v. Vander Grift, 8 Paige Ch. (N.Y.) 37; Nelson v. Nelson, 36 Ind. App. 331,75 N.E. 679; Fairly v. Kline, 3 N.J.L. 551; Miller v. Sageser, 30 Ky. L. Rep. 837; Thomman's Estate, 161 Pa. 444,29 A. 84; Effinger v. Hall, 81 Va. 94; Allen v. Watts,98 Ala. 384, 11 So. 646; Smith v. McCrary, 3 Ired. (N.Car.) 204.
In State v. Thresher, 77 Conn. 70, 81, 58 A. 460, this principle was impliedly recognized. In Bates v.Spooner, 75 Conn. 501, 508, 54 A. 305, it was held that the fact that the conversion might not be completed for twenty-one years did not militate against there being an equitable conversion.
Language contained in the opinion in Clarke's Appeal,70 Conn. 195, 215, 39 A. 155, is relied upon as determining that equity will recognize no conversion as of the death of a testator, unless his testamentary directions call for a sale as soon as practicable after his death. It is to be remembered, however, that the question *Page 240 
then presented did not directly concern the devolution of an interest of a donee under a will. It concerned the right of a foreign jurisdiction to administer in its courts, as personalty, what was in fact realty situated in this State, and to determine its succession. Different considerations might well, in such a case, govern the court's assertion of equitable principles from those which would appeal to it were the question before it one of effectuating a testator's purpose in giving effect to his testamentary provisions. Furthermore, the question at issue in that case was as to the existence of a direction to sell, and not at all as to the prescribed time of sale, and the language of the court was used with reference to the subject before it and not to the present.
The court was not in error in giving effect to an equitable conversion, and in holding that Thompson's interest in the residue of the testatrix's estate, as defined in the will, vested in him at her death as personalty.
The appellants, in reply to the claim made by the administrator of Thompson's estate, set up in their pleadings that Thompson was an alien, resident in England, that he was never the owner of and did not die leaving property within this State, and that for these reasons the Court of Probate for the district of New Haven had no jurisdiction or authority to appoint an administrator upon his estate. His apparent claim upon Mrs. Bradley's estate furnished a sufficient basis for the appointment of an administrator to pursue it. Hartford  N.H.R. Co. v. Andrews, 36 Conn. 213,214. Furthermore, the appointment which had been made was not open to this collateral attack. The court properly forbade the pursuit of this manner of attack, by the exclusion of testimony offered to prove that the Court of Probate, when it made the appointment of an administrator, did not have before it suitable proof that Thompson had died. *Page 241 
The conversion of the equity of redemption, which was Mrs. Bradley's interest in the real estate which stood in her name at her death, into cash, through proceedings of foreclosure by sale taken during the term of the life tenancy, cannot affect the situation, for apparent reasons. Equity regards the conversion of the realty into personalty as made at the time of Mrs. Bradley's death, and deals with the property as having then had the latter character. The money on hand as the result of the foreclosure sale, represents the real estate sold in its character of personalty, as it would in its character of realty did not equity treat it as having been converted.
   There is no error.
In this opinion the other judges concurred.